Exhibit 10(iii)

 

16. Duration, Interpretation, Amendment and Termination

No benefit shall be granted more than ten years after the date of adoption of
this Plan; provided, however, that the terms and conditions applicable to any
benefit granted within such period may thereafter be amended or modified by
mutual agreement between the Company and the participant or such other person as
may then have an interest therein. Without the prior approval of the Company’s
shareholders, the Company will not effect a “repricing” (as defined below) of
any stock options or other benefits granted under the terms of this Plan. For
purposes of the immediately preceding sentence, a “repricing” shall be deemed to
mean any of the following actions or any other action having the same effect:
(a) the lowering of the purchase price of an option or other benefit after it is
granted; (b) the canceling of an option or other benefit in exchange for another
option or benefit at a time when the purchase price of the cancelled option or
benefit exceeds the fair market value of the underlying stock (unless the
cancellation and exchange occurs in connection with a merger, acquisition,
spin-off or other similar corporate transaction); (c) the purchase of an option
or other benefit for cash or other consideration at a time when the purchase
price of the purchased option or benefit exceeds the fair market value of the
underlying stock (unless the purchase occurs in connection with a merger,
acquisition, spin-off or other similar corporate transaction) or (d) an action
that is treated as a repricing under generally accepted accounting principles.
To the extent that any stock options or other benefits which may be granted
within the terms of the Plan would qualify under present or future laws for tax
treatment that is beneficial to a recipient, then any such beneficial treatment
shall be considered within the intent, purpose and operational purview of the
Plan and the discretion of the Administrator, and to the extent that any such
stock options or other benefits would so qualify within the terms of the Plan,
the Administrator shall have full and complete authority to grant stock options
or other benefits that so qualify (including the authority to grant,
simultaneously or otherwise, stock options or other benefits which do not so
qualify) and to prescribe the terms and conditions (which need not be identical
as among recipients) in respect to the grant or exercise of any such stock
option or other benefits under the Plan.

The Board of Directors may amend the Plan from time to time or terminate the
Plan at any time. However, no action authorized by this paragraph shall reduce
the amount of any existing benefit or change the terms and conditions thereof
without the participant’s consent. No amendment of the Plan shall, without
approval of the stockholders of the Company, (a) increase the total number of
shares which may be issued under the Plan or increase the amount or type of
benefits that may be granted under the Plan; or (b) modify the requirements as
to eligibility for benefits under the Plan.

This Plan shall be interpreted in accordance with the laws of the State of
Missouri.